Citation Nr: 1228962	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-40 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for depressive neurosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel






INTRODUCTION

The Veteran served on active duty from October 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which increased the disability rating for the Veteran's depressive neurosis from 10 to 30 percent, effective from April 24, 2008.  A notice of disagreement as to the 30 percent rating was received in June 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in October 2009.

The record reflects a VA physician's comment questioning the appellant's competency for VA benefits purposes.  This matter is therefore referred to the RO for appropriate consideration.

The Board further notes that the Veteran was represented by Texas Veterans Commission, but that he changed to Disabled American Veterans in July 2010.  


FINDING OF FACT

The Veteran's service-connected depressive neurosis more nearly approximates total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for depressive neurosis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the Veteran's claim has been granted in full, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

The Veteran appeals the denial of the assignment of a rating greater than 30 percent for his service-connected depressive neurosis.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  However, the Board concludes that a uniform rating is warranted.  

The Veteran's depressive neurosis is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in the Veteran's social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

VA psychiatric examination in March 2009 revealed that the Veteran had been married 3 times, had been divorced for 10 years, and had one son.  He had been living and undergoing treatment at a VA domiciliary since July 2008, had been unemployed since September 2008, and had worked as a fishing guide.  The Veteran indicated that his life had gone downhill since he was last seen in 1977.  His abuse of drugs had dramatically increased and he was not able to maintain a job.  He was part of the domiciliary's work program and was receiving $1/hour working part time to help transport people on a bus between VA facilities.  He was meeting with a VA physician weekly and was on 6 psychotropic medications, which he said were helpful.  The Veteran reported that his depression had been severely aggravated by his cocaine dependence and alcoholism.  He reported always being on guard, hearing voices when he was alone, being angry with himself, and having intrusive memories about a supposed in-service attack on him.  However, the examiner noted that his in-service problems began after he had found his wife sleeping with another man.  In 2008, he switched from powder cocaine to intravenous cocaine, which he had been doing until a suicide attempt shortly before being institutionalized in February 2008.  

The Veteran reported having an extensive legal history, mainly related to cocaine and theft offenses, with multiple public intoxication charges and police being called a number of times due to anger problems.  He had been caught shoplifting multiple times, which he described as a compulsive behavior that he had a hard time suppressing.  He had violated probation a number of times, which had resulted in some fairly long prison sentences.  In the 1990s, he had a DWI, violated probation, and was charged with distributing cocaine.  He served 4 years of a 10 year sentence and then had to go back to prison for a couple more years for violating probation.  

After service, he had had multiple different jobs, but mainly worked as a shoe salesman.  He would work at a job and then quit or be fired.  He had about 12-15 different jobs in shoe sales.  He had had a lot of mood swings which impacted his work performance.  These were likely precipitated by his drug and alcohol use.  He indicated that he had missed a good deal of work.  His longest job had lasted a couple of years.  He moved to Texas when he wanted to work as a fishing guide.  He had previously tried carpentry and other odd jobs.  He did not last very long in the fishing guide business because people would drink beer and as a consequence, he would either binge on beer and lose clients, or miss work.  He had not attempted any work since being hospitalized and had been depending on institutions to care for him.  

He indicated that he did not socialize very much with people at the domiciliary but that he did get along with his roommate.  The only person he really liked being with was his son, but he was not able to see his son very often.  He did not trust anyone.  Currently, he was working part time, receiving $1 per hour helping people on and off a VA bus.  When he was not working, he would lie in bed and watch television.  He was able to care for himself independently.  

On mental status examination, he was casually dressed, well-groomed, and cooperative.  However, many of his responses were very rambling and disjointed, and he would often get onto tangents.  The Veteran stated that he was not very good at communicating with words.  Therefore, he brought a number of pictures that he had collected and paperclipped together in a large envelope.  He had cut out various words and pictures from magazines and books to express how he felt.  While this appeared to be an attempt for him to communicate more effectively, it tended to be more confusing and disjointed.  

Rapport was difficult to establish, and the Veteran's social skills were poor.  Intelligence was judged to be average to high average.  His affect was primarily anxious and depressed.  He was restless throughout the examination although he was well-oriented to time, place, person, and situation.  Reasoning and judgment were poor.  Fund of general information and verbal comprehension were average.  He was observed to have a very difficult time with concentration.  His short term memory was very poor, and his long term memory was fair to poor.  

He reported some insomnia and manic symptoms, and significant obsessive-compulsive symptoms which had worsened over the years.  He reported nightmares about people attacking him and panic attacks that were triggered by various stressful situations.  He reported anger, irritability, and some rageful outbursts, but he mainly directed his anger at himself.  He reported a significantly depressed mood with crying spells, anhedonia, lack of appetite, feelings of guilt and worthlessness, poor concentration, fatigue, and avoidance of any sort of sexual activity.  He reported auditory and visual hallucinations, and some occasional command hallucinations.  He described paranoia and some previous grandiosity.  

He denied any sort of homicidal thinking but did report recurrent suicidal thoughts.  He felt that suicide was inevitable for him, though he did not report any current plans.  His last attempt at suicide had been by hanging himself off a bridge by a rope, but someone stopped him before he completed it.  He reported other suicide attempts by overdosing on drugs or alcohol.  He reported a form of self harm behavior wherein he would insert a rag on a toothbrush, into his anus, to try to punish himself.  His cocaine dependence and personality disorder had had a profound impact on social and occupational functioning.  

The Veteran had claimed PTSD.  However, the examiner did not see any sort of confirmation or verification of his reported in-service assault stressors, and there was a very different story in the record of him walking in on his wife in-service while she was cheating on him with another man.  Results of psychological testing were invalid.  The diagnoses were depressive disorder; psychosis, cocaine dependence, obsessive compulsive disorder, and borderline personality disorder.  The Veteran's GAF was 35-40.  

The examiner stated that the Veteran was not considered competent for VA purposes.  He had extremely poor judgment and a history of serious cocaine dependence.  He had been able to maintain sobriety only in very structured treatment settings where he was given a great deal of oversight.  

The examiner stated that there were multiple contributors to the Veteran's depression.  He had a history of severe cocaine dependence, with alcohol bingeing being secondary to it.  His depressive symptoms primarily related to cocaine dependence and negative fallout from poor life decisions.  He was reporting significant psychotic symptoms, likely precipitated by substance abuse.  He showed signs of obsessive compulsive disorder and had been compulsively harming himself and engaging and masochistic sexual behavior.  He had a low overall GAF score.  Most of his psychiatric issues were nonservice-connected but he did have a rating for service-connected depression.  If the previous depression were taken into account only, without including the effects of his cocaine dependence, obsessive compulsive disorder, separate psychosis, and borderline personality disorder, it was estimated that his depression would account for approximately 25 percent of his overall social and occupational problems.  One of the main reasons he was not working at this point was because of his substance abuse and extensive legal history which made it difficult to find or maintain employment.  

On VA evaluation in March 2012, the Veteran reported continuing to struggle with depressed mood, hypervigilance, and anxiety.  He was taking psychiatric medications for mood and anxiety and reported having to push himself to get out of bed in the morning, because of lack of initiative/motivation/dysthymia.  He tended to isolate and was avoidant and vigilant.  His medication was increased.  In April 2012, he was living in the VA domiciliary and reported racing thoughts, poor concentration, mood swings, impulsivity, anxiety, and vigilance.  He was anxious and fidgety, his thoughts were fast, and he skipped from topic to topic.  However, his mood was not elevated, his affect was appropriate for mood, he had good insight and judgment, and he reported that he was again feeling threatened, which he related to reported military abuse.  Another psychotropic medication was started, in addition to the 5 listed currently.  This was to target flight of ideas, anxiety, and mood swings.  

Based on the evidence, the Board concludes that the Veteran's service-connected depressive neurosis and symptoms which have not been persuasively dissociated from it nearly approximate total occupational and social impairment for the entirety of the claims period.  The Veteran was put into a VA domiciliary in 2008 after being institutionalized following a thwarted attempt to commit suicide by hanging himself.  He has a long history of employment difficulty, with his longest job being for about 2 years.  He has a very serious cocaine dependence issue, which has had a profound effect on his employability.  Also, the VA examiner in March 2009 felt that he was not competent.  Furthermore, at the time, his memory was fair to very poor, and he had a very difficult time with concentration.  Additionally, his social skills were considered poor, he had poor reasoning and judgment, he was restless, his communication was very rambling, disjointed, and tangential, and rapport was difficult to establish with him.  

At the time, he was living in a VA domiciliary and was having auditory, visual, and command hallucinations and it was felt that he could maintain sobriety only in a very structured treatment setting where he had been given a great deal of oversight.  

He had engaged in self harm behavior and his cocaine dependence was felt to have had a profound impact on his social and occupational functioning.  His GAF was 35-40, which suggests unemployability.  

The VA examiner's report that most of the Veteran's psychiatric issues were non-service-connected is interpreted by the Board as merely a statement that service connection has not been recognized for them to date.  In this context, the examiner's opinion that the Veteran's depression would account for only about 25 percent of his overall social and occupational problems does not adequately dissociate those symptoms from his service-connected psychiatric disorder.  Accordingly, those symptoms will be considered in establishing his 100 percent rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of service- and nonservice-connected conditions, the doctrine of reasonable doubt dictates that the Veteran's disability be attributed to the service-connected disability).  The more recent treatment reports are also supportive of a 100 percent rating, as they show that increased medications have been necessary and that very serious symptoms persist.  

Since the Veteran has been awarded the maximum schedular rating of 100 percent due in part to his unemployability, there is no need for extraschedular consideration or basis to recognize an implied claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is also no additional service-connected disability which would serve as a basis for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2002).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, there is no benefit for obtaining TDIU in addition to the newly assigned total rating.








ORDER

A 100 percent rating for depressive neurosis is granted, subject to the regulations and statutes governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


